DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of related application on page 1 of the specification. Application No. 16/274,827 is now US Patent No. 10,959,160.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samdanis et al (2021/0153077).
Regarding claims 1 and 7, Samdanis discloses an apparatus and a method for perceiving network slice configuration, comprising: receiving, by an access-network network element, network slice configuration information from an operation, administration, and management network element (see network element such as MME receives the network slice configuration in figure 4), wherein: the network slice configuration information comprises one or more of network slice user information, network slice service management information, network slice attribute information, or network slice resource control information (see the management entity can translate a network slice request in an appropriate service description and can select the corresponding PCRF or PCRFs, where the selection of the PCRF(s) is based on the network slice associated with a UE (User Equipment) in paragraph 0028); and the network slice resource control information comprises one or more of: a requirement related to network slice resource isolation, wherein the requirement related to network slice resource isolation comprises at least one of whether architecture sharing is allowed, whether air interface resource sharing is allowed, whether protocol stack resource sharing is allowed, or whether algorithm resource sharing is allowed (see Network Sharing; Concepts and requirements in paragraph 0053; resource pool that can be shared by all participant MVNOs and third parties or (ii) as a number of predefined network slices which comply with a particular set of delay, throughput and service discontinuity characteristics in paragraph 0057); and a requirement related to network slice designation or preference, wherein the requirement related to network slice designation or preference comprises at least one of a designated or preferred frequency, a designated or preferred frequency band, or a designated or preferred radio access technology (see network resource slices based on elastic or best-effort resources can be allocated under consideration of minimizing a utility function, which relates the resources by introducing a proportional weight based on request performance parameters or service requirement or characteristic in paragraph 0026; network slicing operations are properly guided by the service type, e.g. voice, video, file download, web-browsing, sensor data transmission, etc., allocating a different portion of available resources based on certain service characteristics including metrics such as bandwidth in paragraph 0035); and performing, by the access-network network element, network slice configuration based on the network slice configuration information (see The MME may be able to signal the Enb (Evolved Node B), e.g. in S1AP Initial request answer, to configure a network slice also for the radio interface in paragraph 0073).
Regarding claims 2 and 8, Samdanis discloses sending, by the access-network network element, capability information of the access-network network element to the operation, administration, and management network element, wherein the operation, administration, and management network element determines the network slice configuration information based on the capability information of the access-network network element, and wherein the capability information of the access-network network element comprises one or more of identification information of the access-network network element, version information of the access-network network element, antenna resource information of the access-network network element, bandwidth resource information of the access-network network element, load information of the access-network network element, architecture resource information of the access-network network element, and user information of the access-network network element (see For the guaranteed services, network slices receive a dedicated amount of bandwidth, while for best-effort network slices obtain different performance parameters in paragraph 0060; The MME is part of the slice and the dedicated MME identifier is included in the binding information. The selection of the MME for the time frame may be based on current load information in paragraph 0069).
Regarding claims 3 and 9, Samdanis discloses receiving, by the access-network network element, a network slice management message sent by the operation, administration, and management network element, wherein the network slice management message comprises one or more of a network slice activation command, a network slice deactivation command, a network slice enabling command, a network slice disabling command, network slice reconfiguration information, and a network slice identifier (see a lice identifier in paragraphs 0029; defining and allocating at least one network resource slice of the class or classes of traffic to operators and/or third parties in paragraph 0017; the management entity can perform admission control. Thus, the management entity can be responsible for admission control and network slice allocations in paragraph 0020).
Regarding claims 4-6 and 10-12, claims 4-6 and 10-12 claim an apparatus and a method that is the reverse process of the apparatus and the method described in claims 1-3 and 7-9. Claims 4-6 and 10-12 are, therefore, subject to the same rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472